Citation Nr: 1614150	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder claimed as loose bowels and/or diarrhea, to include gastritis, colon polyps, and gastroesophageal reflux disease (GERD), to include as secondary to service-connected right ankle arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in December 20015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a gastrointestinal disorder.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a VA medical opinion should be obtained as to whether any medication taken to treat the Veteran's service-connected right ankle disability caused and/or aggravated his gastrointestinal disorder(s).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2016 forward.

2.  Thereafter, schedule the Veteran for a VA gastrointestinal examination.  The entire VBMS folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify all current gastrointestinal disorders found to be present, to include any disorder manifested by loose bowels and/or diarrhea.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder had its clinical onset during active service or is related to any incident of service, to include stress while serving on active duty.

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder was either (i) caused by, or (ii) aggravated by, any medication taken for the Veteran's service-connected right ankle disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC); and an appropriate time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

